Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christina Marquez appeals the district court’s orders accepting the recommendation of the magistrate judge to uphold the Commissioner’s denial of Marquez’s applications for disability insurance benefits and supplemental security income and denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marquez v. Comm’r of Soc. Sec. Admin., No. 2:14-cv-02139-BHH (D.S.C. May 5 & *140Sept. 22, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED